Exhibit 10.2

JOINDER AGREEMENT AND EIGHTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT

THIS JOINDER AGREEMENT AND EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this
“Agreement”) is made and entered into as of the 12th day of September, 2006,
among FCC, LLC, d/b/a First Capital, a Florida limited liability company
(“Lender”), FOREFRONT GROUP, INC., a Florida corporation formerly known as
Datrek Professional Bags, Inc. (“Forefront Group”), MILLER GOLF COMPANY, a
Florida corporation formerly known as Miller Acquisition, Inc. (“Miller”), and
FOREFRONT BURTON, INC., a Florida corporation (“Forefront Burton”; Forefront
Group, Miller and Forefront Burton are referred to herein individually as a
“Borrower” and collectively as the “Borrowers”).

WITNESSETH:

WHEREAS, Forefront Group, Miller and Lender entered into that certain Loan and
Security Agreement dated as of October 15, 2004 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”); and

WHEREAS, Forefront Group and Miller have requested that Lender consent to the
formation of Forefront Burton and the acquisition by Forefront Burton of certain
assets and the assumption of certain liabilities of BURTON GOLF, INC., a Florida
corporation (“Seller”), pursuant to that certain Asset Purchase Agreement of
even date herewith among Forefront Burton, Forefront Holdings, Inc., a Florida
corporation formerly known as Datrek Miller International, Inc., Seller, Donald
Ochsenreiter and Terry Andre (the “Asset Purchase Agreement”; the Asset Purchase
Agreement and all agreements, documents, certificates and other items executed
and/or delivered in connection therewith are referred to herein as the
“Acquisition Documents”); and

WHEREAS, Borrowers have requested that Lender finance the transaction
contemplated by the Acquisition Documents (the “Acquisition”) and that Lender
include the accounts receivable and other assets of Forefront Burton in the
borrowing base described in the Loan Agreement to the extent that such assets
satisfy the eligibility standards set forth therein; and

WHEREAS, Lender is willing to grant such consent and provide such financing
(subject to the terms and conditions of the Loan Agreement) so long as Forefront
Burton becomes an additional borrower under the Loan Agreement and causes Lender
to have a perfected, first-priority security interest in all of its assets; and

WHEREAS, Forefront Burton is willing to join the Loan Agreement as an additional
borrower; and



--------------------------------------------------------------------------------

WHEREAS, Borrowers and Lender desire to amend the Loan Agreement as set forth
herein.

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. Defined Terms. All capitalized terms used herein and not otherwise expressly
defined herein shall have the respective meanings given to such terms in the
Loan Agreement.

2. Amendment to Loan Agreement. The Loan Agreement is amended by deleting clause
(d) of the definition of “Eligible Accounts” set forth in Section 1 and
inserting the following in lieu thereof:

(d) Accounts with respect to which the Customer (i) does not maintain its chief
executive office in the United States, or (ii) is not organized under the laws
of the United States of America or any state thereof; or (iii) is the government
of any foreign country or of any state, province, municipality, or other
political subdivision thereof; except to the extent that such Account is secured
or payable by a letter of credit satisfactory to Lender in its discretion;
provided, however, that Accounts owing by Customers with their chief executive
office in Canada or which are organized under the laws of Canada or any province
thereof shall not be ineligible under this paragraph to the extent that such
Accounts do not exceed, in the aggregate, the lesser of (y) 10% of the dollar
amount of total Eligible Accounts, and (z) $500,000;

3. Joinder of Forefront Burton as a Borrower. The Loan Agreement is hereby
amended such that each reference to “Borrower” thereunder shall be deemed to be
a reference to each Borrower. Forefront Burton hereby acknowledges and agrees
that (a) it is familiar with the Loan Agreement and the other Loan Documents,
and (b) from and after the date hereof, it is jointly and severally liable with
Forefront Group and Miller for all outstanding Obligations. Borrowers
acknowledge and agree that Lender is making an accommodation to Borrowers by
permitting the addition of Forefront Burton to the Loan Agreement as an
additional borrower by means of this Agreement, rather than requiring that
Borrowers incur the cost and expense of amending and restating the Loan
Agreement. Accordingly, each reference in the Loan Agreement to “Borrower” shall
be construed in the manner most favorable to Lender in determining whether such
reference applies to all Borrowers or to any Borrower. For example, the grant of
the security interest set forth in Section 5(a) of the Loan Agreement shall be
construed to be a grant of a security interest by each Borrower, while
Section 13(a)(vi) of the Loan Agreement shall be construed such that a Default
shall exist if any Borrower becomes insolvent or institutes (or has instituted
against it) a bankruptcy proceeding.

4. Grant of Security Interest by Forefront Burton. Without limiting the
generality of Section 3 above, Forefront Burton hereby pledges, assigns and
grants to Lender, for the benefit of

 

2



--------------------------------------------------------------------------------

itself and its Affiliates, a lien on and security interest in all right, title
and interest of Forefront Burton in and to the Collateral (including, without
limitation, all of Forefront Burton’s accounts, inventory, equipment, general
intangibles, chattel paper, goods, instruments, investment property,
letter-of-credit rights, letters of credit and deposit accounts (as such terms
are defined in the UCC), in each case whether now owned or existing or hereafter
acquired or arising) as security for all of the Obligations.

5. Representations and Warranties Regarding Seller, Forefront Burton and
Acquisition. Borrowers represent and warrant to Lender as follows:

(a) the following information is true and correct with respect to Seller:

Exact Legal Name: Burton Golf, Inc.

Type of Organization: Corporation

State of Organization: Florida

State Organizational Identification Number: P00000003455

(b) The chief executive office and substantially all of the property of Seller
is located at 654 Anchors Street, Fort Walton Beach, Florida 32548. Other than
the address specified in this clause (b), Seller has not maintained its chief
executive office or any property at any other location in the past five years.

(c) The following information is true and correct with respect to Forefront
Burton:

Exact Legal Name: Forefront Burton, Inc.

Type of Organization: Corporation

State of Organization: Florida

State Organizational Identification Number: P06000112133

(d) The chief executive office of Forefront Burton is located at 835 Bill Jones
Industrial Drive, Springfield, Tennessee 37172.

(e) Forefront Burton is duly organized and validly existing under the laws of
its state of organization; the execution, delivery, and performance of this
Agreement, the Loan Agreement and the other Loan Documents to which Forefront
Burton is a party are within Forefront Burton’s corporate powers, have been duly
authorized, do not violate Forefront Burton’s constituent documents or any law
or regulation, including without limitation, any law or regulation relating to
occupational health and safety or protection of the environment, applicable to
Forefront Burton, or any indenture, agreement, or undertaking to which Forefront
Burton is a party or by which Forefront Burton or Forefront Burton’s property is
bound; and this Agreement, the Loan Agreement and the other Loan Documents to
which Forefront Burton is a party constitute valid, binding and enforceable
obligations of Forefront Burton in accordance with the terms hereof and thereof,
except as enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance, moratorium or other similar laws applicable to creditors’ rights
generally or by generally applicable equitable principles affecting the
enforcement of creditors’ rights.

 

3



--------------------------------------------------------------------------------

(f) Forefront Group owns 100% of the outstanding capital stock of Forefront
Burton, and Forefront Burton has no subsidiaries.

(g) Borrowers have furnished to Lender true, complete and correct copies of all
of the Acquisition Documents (including any schedules, exhibits and annexes
thereto) as in effect on the date hereof. None of the Acquisition Documents has
been amended, supplemented or modified, and the Acquisition Documents constitute
the complete understanding among the parties thereto in respect of the
Acquisition and the other matters and transactions covered thereby. Each
Acquisition Document has been duly executed and delivered by the parties thereto
and is a legal, valid and binding obligation of each such party, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally or by
general equitable principles.

(h) On the date hereof, the transactions contemplated by the Acquisition
Documents will have been consummated in accordance with all applicable laws and,
except as consented to in writing by Lender, in the manner provided therein in
accordance with the terms thereof without any material waivers or amendments
thereto, and each of the material conditions to such consummation set forth in
the Acquisition Documents shall have been fulfilled without any waiver of any
thereof.

6. Multiple Borrower Matters.

(a) Borrowers’ Agent. Borrowers hereby appoint Forefront Group, and Forefront
Group shall act under the Loan Agreement and the other Loan Documents as, the
agent, attorney-in-fact and legal representative of all Borrowers for all
purposes, including requesting advances and receiving account statements and
other notices and communications to Borrowers (or any of them) from Lender.
Lender may rely, and shall be fully protected in relying, on any request for an
advance, disbursement instruction, report, information or any other notice or
communication made or given by Forefront Group, whether in its own name, as
Borrowers’ Agent, or on behalf of one or more Borrowers, and Lender shall not
have any obligation to make any inquiry or request any confirmation from or on
behalf of any other Borrower as to the binding effect on it of any such request,
instruction, report, information, other notice or communication, nor shall the
joint and several character of Borrowers’ obligations under the Loan Agreement
and the other Loan Documents be affected, provided, that the provisions of this
paragraph shall not be construed so as to preclude any Borrower from taking
actions permitted to be taken by a “Borrower” under the Loan Agreement or any
other Loan Document.

(b) Joint and Several Liability.

(i) All loan advances made to or for the benefit of Borrowers by Lender and all
of the other Obligations of Borrowers, including all interest, fees, costs and

 

4



--------------------------------------------------------------------------------

expenses with respect thereto, shall constitute one joint and several direct and
general obligation of all Borrowers. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, each Borrower shall be jointly
and severally, with each other Borrower, directly and unconditionally liable to
Lender for all Obligations, it being understood that the advances to each
Borrower inure to the benefit of all Borrowers, and that Lender is relying on
the joint and several liability of Borrowers as co-makers in extending the loans
under the Loan Agreement. Each Borrower hereby unconditionally and irrevocably
agrees that upon default in the payment when due (whether at stated maturity, by
acceleration or otherwise) of any principal of, or interest on, any Obligation
payable to Lender, it will forthwith pay the same, without notice or demand,
unless such payment is then prohibited by application of law (provided such
Obligation shall not be extinguished by any such prohibition).

(ii) No payment or payments made by any Borrower or any other Person or received
or collected by Lender from any Borrower or any other Person by virtue of any
action or proceeding or any setoff or appropriation or application at any time
or from time to time in reduction of or in payment of the Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of each
Borrower under this Agreement and the Loan Agreement, and each Borrower shall
remain liable for all of the other Obligations until all of the Obligations are
paid in full.

(c) Obligations Absolute. Each Borrower agrees that the Obligations will be paid
strictly in accordance with the terms of the Loan Documents, regardless of any
law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of Lender with respect thereto, unless
such payment is then prohibited by applicable law (provided such Obligation
shall not be extinguished by any such prohibition). All Obligations shall be
conclusively presumed to have been created in reliance hereon, and Lender’s
consent to the creation of Forefront Burton shall be conclusively presumed to
have been granted in reliance hereon. The Obligations and other liabilities
under the Loan Agreement and the other Loan Documents shall be absolute and
unconditional irrespective of: (i) any lack of validity or enforceability of any
Loan Document or any other agreement or instrument relating thereto; (ii) any
change in the time, manner or place of payments of, or in any other term of, all
or any part of the Obligations, or any other amendment or waiver thereof or any
consent to departure therefrom, including any increase in the Obligations
resulting from the extension of additional credit to any Borrower or otherwise;
(iii) any taking, exchange, release of or non-perfection in any Collateral, or
any release or amendment or waiver of or consent to departure from any guaranty
for all or any of the Obligations; (iv) any change, restructuring or termination
of the corporate structure or existence of any Borrower; or (v) any other
circumstance which may otherwise constitute a defense available to, or a
discharge of, any Borrower. The Loan Agreement and the other Loan Documents
shall continue to be effective or be reinstated, as the case may be, if at any
time any payment of any of the Obligations is rescinded or must otherwise be
returned by Lender upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise, all as though such payment had not been made.

 

5



--------------------------------------------------------------------------------

(d) Waiver of Suretyship Defenses. Each Borrower agrees that the joint and
several liability of Borrowers provided for in this Agreement shall not be
impaired or affected by any modification, supplement, extension or amendment of
any contract or agreement to which one or more other Borrowers may hereafter
agree (other than an agreement signed by Lender specifically releasing such
liability), nor by any delay, extension of time, renewal, compromise or other
indulgence granted by Lender with respect to any of the Obligations, nor by any
other agreements or arrangements whatever with one or more other Borrowers or
with any other Person, each Borrower hereby waiving all notice of such delay,
extension, release, substitution, renewal, compromise or other indulgence, and
hereby consenting to be bound thereby as fully and effectually as if it had
expressly agreed thereto in advance. The liability of each Borrower is direct
and unconditional as to all of the Obligations and may be enforced without
requiring Lender first to resort to any other right, remedy or security. Each
Borrower hereby expressly waives promptness, diligence, notice of acceptance and
any other notice (except to the extent expressly provided for herein or in
another Loan Document) with respect to any of the Obligations, this Agreement,
the Loan Agreement or any other Loan Document and any requirement that Lender
protect, secure, perfect or insure any Lien or any property subject thereto or
exhaust any right or take any action against any Borrower or any other Person or
any Collateral, including any rights any Borrower may otherwise have under
Section 10-7-24 of the Official Code of Georgia Annotated or any successor
statute or any analogous statute in any jurisdiction under the laws of which any
Borrower is incorporated or in which any Borrower conducts business.

(e) Contribution and Indemnification among Borrowers. Each Borrower is obligated
to repay the Obligations as joint and several obligors under the Loan Agreement
and the other Loan Documents. To the extent that any Borrower shall, under the
Loan Agreement or any other Loan Document as a joint and several obligor, repay
any of the Obligations constituting advances made to another Borrower or other
Obligations incurred directly and primarily by any other Borrower (an
“Accommodation Payment”), then, to the extent that such Borrower has not
received the benefit of such repaid Obligations (whether through an
inter-company loan or otherwise), the Borrower making such Accommodation Payment
shall be entitled to contribution and indemnification from, and be reimbursed
by, each of the other Borrowers in an amount, for each of such other Borrowers,
equal to a fraction of such Accommodation Payment, the numerator of which
fraction is such other Borrower’s “Allocable Amount” (as defined below) and the
denominator of which fraction is the sum of the Allocable Amounts of all of the
Borrowers. As of any date of determination, the “Allocable Amount” of each
Borrower shall be equal to the greater of (i) the amount of such repaid
Obligations actually received by such Borrower (whether through an inter-company
loan or otherwise), and (ii) the maximum amount of liability for Accommodation
Payments which could be asserted against such Borrower hereunder without
(A) rendering such Borrower “insolvent” within the meaning of Title 11 of the
United States Code (the “Bankruptcy Code”), Section 2 of the Uniform Fraudulent
Transfer Act (the “UFTA”), or Section 2 of the Uniform Fraudulent Conveyance Act
(“UFCA”), (B) leaving such Borrower with unreasonably small capital or assets,
within the meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA,
or Section 4 of the UFCA, or (C) leaving such Borrower unable to pay its debts
as they become due within the

 

6



--------------------------------------------------------------------------------

meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or
Section 5 of the UFCA. All rights and claims of contribution, indemnification
and reimbursement under this paragraph shall be subordinate in right of payment
to the prior payment in full of the Obligations.

7. Consents by Lender Regarding Creation of Forefront Burton and Acquisition.
Notwithstanding the restrictions set forth in Section 8(f) of the Loan Agreement
that would otherwise prohibit the creation of Forefront Burton and the
consummation of the Acquisition, Lender hereby consents to the creation of
Forefront Burton and to the consummation of the Acquisition on the terms and
conditions set forth in the Acquisition Documents in the form delivered to
Lender on or prior to the date hereof. Borrowers acknowledge and agree that such
consents shall not entitle any Borrower to any future consent or waiver and
shall not be construed to create a course of dealing between Borrowers and
Lender.

8. Notices to Borrowers. Borrowers hereby notify Lender that all notices to
Borrowers in connection with the Loan Agreement and the other Loan Documents
should be addressed to Borrowers as follows:

Forefront Group, Inc.

835 Bill Jones Industrial Way

Springfield, Tennessee

Attention: Randall J. Frapart

Facsimile Number: 615-384-1290

With a copy to:

Adorno & Yoss LLP

2525 Ponce de Leon Boulevard

Suite 400

Miami, Florida 33134

Attention: Carlos A. Mas, Esq.

Facsimile Number: 305-503-8901

9. Conditions Precedent. The effectiveness of this Agreement (including the
consent by Lender set forth above) is conditioned upon the satisfaction of the
following conditions precedent, in each case in a manner and pursuant to
documentation in form, substance and effect satisfactory to Lender in its sole
discretion:

(a) Lender’s receipt of a duly executed original of this Agreement from
Borrowers;

(b) Lender’s receipt of evidence satisfactory to Lender that Lender has a
perfected, first-priority security interest in the assets of Forefront Burton,
subject to no other Liens;

 

7



--------------------------------------------------------------------------------

(c) Lender’s receipt of a subordination agreement, in form and substance
acceptable to Lender, with respect to Forefront Burton’s and Parent’s respective
obligations under the Acquisition Documents (including all obligations with
respect to earnout payments, if any);

(d) such other landlord’s waivers, instruments, documents, agreements,
certificates, acknowledgments, and other items as Lender may reasonably request.

10. Post-Closing Requirement. Borrowers covenant and agree with Lender that
Borrowers shall deliver to Lender (a) not later than September 15, 2006,
evidence satisfactory to Lender that all of the Collateral of Forefront Burton
after giving effect to the Acquisition is covered by insurance of types and in
amounts satisfactory to Lender, together with documentation acceptable to Lender
that causes Lender to be an additional insured and loss payee on such policies,
and (b) not later than October 15, 2006, a good standing certificate from the
Secretary of State of the State of Tennessee evidencing that Forefront Burton
has duly qualified to do business as a foreign corporation in the State of
Tennessee by such date.

11. Reaffirmation of Representations and Warranties. Borrowers hereby restate,
ratify and reaffirm each and every term, condition representation and warranty
heretofore made by them under or in connection with the execution and delivery
of the Loan Agreement, as amended hereby, and the other Loan Documents, as fully
as though such representations and warranties had been made on the date hereof
and with specific reference to this Agreement and the Loan Documents.

12. No Other Changes. Except as set forth herein, the Loan Agreement shall be
and remain in full force and effect as originally written, and shall constitute
the legal, valid, binding and enforceable obligation of Borrowers to Lender.

13. Costs and Expenses. In consideration of the accommodations made by Lender
hereunder, Borrowers jointly and severally agree to pay to Lender (a) an
amendment fee of $20,000 on the date hereof and (b) on demand all costs and
expenses of Lender in connection with the preparation, execution, delivery and
enforcement of this Agreement and the other Loan Documents and any other
transactions contemplated hereby and thereby, including, without limitation, the
fees and out-of-pocket expenses of legal counsel to Lender. Such amendment fee
shall be fully earned on the date hereof and is not subject to refund or rebate.
Such amendment fee constitutes a fee for services and is not interest or a
charge for the use of money.

14. No Default. To induce Lender to enter into this Agreement, Borrowers hereby
represent and warrant that, as of the date hereof, and after giving effect to
the terms hereof, there exists no Default under the Loan Agreement or any of the
other Loan Documents. The breach of any representation, warranty, covenant or
agreement by one or more Borrowers hereunder shall constitute a Default under
the Loan Agreement.

15. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.

 

8



--------------------------------------------------------------------------------

16. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the successors and permitted assigns of the parties hereto.

17. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Georgia, other than its laws
respecting choice of law.

[SIGNATURES ON NEXT PAGE]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrowers and Lender have caused this Agreement to be duly
executed as of the date first above written.

 

FOREFRONT GROUP, INC., a Florida corporation

formerly known as Datrek Professional Bags, Inc.

By:  

/s/ Michael S. Hedge

Name:   Michael S. Hedge Title:   President

MILLER GOLF COMPANY, a Florida corporation

formerly known as Miller Acquisition, Inc.

By:  

/s/ Michael S. Hedge

Name:   Michael S. Hedge Title:   President
FOREFRONT BURTON, INC. a Florida corporation By:  

/s/ Michael S. Hedge

Name:   Michael S. Hedge Title:   President FCC, LLC, d/b/a First Capital By:  

/s/ Brian J. Cuttic

  Brian J. Cuttic, Executive Vice President

 

10



--------------------------------------------------------------------------------

The undersigned acknowledges the foregoing and agrees that the Information and
Support Agreement to which the undersigned is party dated as of October 15, 2004
in favor of Lender remains in full force and effect, subject to no right of
offset, claim or counterclaim.

 

/s/ Michael Hedge

MICHAEL HEDGE STANFORD INTERNATIONAL BANK LIMITED By:  

/s/ James M. Davis

Name:   James M. Davis Title:   Chief Financial Officer

The undersigned acknowledges the foregoing and agrees that the Guaranty of the
undersigned dated as of October 15, 2004 in favor of Lender remains in full
force and effect, subject to no right of offset, claim or counterclaim.

FOREFRONT HOLDINGS, INC., a Florida corporation

formerly known as Datrek Miller International, Inc.

 

By:  

/s/ Michael S. Hedge

Name:   Michael S. Hedge Title:   Chief Executive Officer

 

11